MEMORANDUM **
Stevie Bryant appeals the district court’s order affirming the Commissioner’s denial of Bryant’s application for disability benefits. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
We review de novo the district court’s order affirming the Commissioner’s decision. Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir.1999). However, the scope of our review is limited: the Commissioner’s decision must be affirmed if it is supported by substantial evidence. Id.
On appeal, Bryant claims the vocational expert’s testimony was “flawed” and does not provide substantial evidence supporting the Commissioner’s decision. His challenge is two-pronged. First, he argues the vocational expert erroneously testified that ticket taker and crossing guard jobs do not require the use of both arms. Second, Bryant concedes that he can perform the tasks of a surveillance systems monitor, but citing a quarterly employment journal, he maintains the vocational expert overestimated the number of these jobs in the local economy.
We do not need to reach the question of whether Bryant can perform the duties of a ticket taker or crossing guard because substantial evidence supports the Commissioner’s finding that significant numbers of surveillance monitoring jobs exist in the national economy. The vocational expert estimated the number of surveillance jobs to be five thousand countywide and thirty thousand statewide. At most, Bryant casts doubt on the vocational expert’s estimate of the number of jobs in the county. His evidence does not undermine the vocational expert’s statewide estimate or the Commissioner’s determination of the number of surveillance jobs in the national economy.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.